Citation Nr: 1621802	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant had active duty for training in the National Guard from August to November 1979.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the appellant provided testimony during a videoconference hearing before the undersigned.  A transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant testified that he had a twisting injury to his back during AIT training in 1979 and that he has had back problems ever since.  He also testified that since service he had a work-related back injury in 1985 for he received worker's compensation and he was also involved in bus accidents in 1990 and 2008.  Treatment has been provided at East Pointe and Grady Hospital.  See Hearing Transcript.

The appellant's attorney stated that they were attempting to obtain records from Grady Hospital and it was agreed at the hearing to keep the record open for 60 days to provide adequate time for the records to be submitted.

The private treatment records were not submitted and his attorney has not stated that they are unavailable.  Consequently, the Board has an obligation to obtain the treatment records.  Records associated with the 1985 worker's compensation claim should also be sought.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The appellant should be asked to identify all sources, both VA and private, of his treatment for the claimed low back disorder.  After obtaining the appropriate waivers, to specifically records from Grady Hospital, East Pointe, and records associated with his worker's compensation claim, the RO/AOJ should attempt to obtain copies of such records for inclusion in the evidence.

2.  After the above development has been completed and undertaking any additional development deemed appropriate, readjudicate the claim based on all of the evidence of record.  If the matter remains denied, the appellant and his attorney must be provided a supplemental statement of the case and given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




